Order entered October 22, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-11-00480-CV

                           DALLAS COUNTY, TEXAS Appellant

                                                V.

                                    ROY LOGAN, Appellee

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-10-06270

                                            ORDER
       Before the Court is the October 17, 2013 “Unopposed Motion for Extension of Time to

File Appellant’s Supplemental Brief” of appellant Dallas County, Texas. In a letter from this

Court dated October 10, 2013, appellant was informed that its deadline for filing a supplemental

brief was October 21, 2013. Appellant’s motion requests a ten-day extension of that deadline,

“up to and including October 31, 2013.” However, appellant filed its supplemental brief on

October 21, 2013, within the original deadline. Therefore, we DENY appellant’s motion as

moot. Further, pursuant to this Court’s October 10, 2013 letter described above, appellee’s

deadline for filing a supplemental brief is October 30, 2013.


                                                      /s/   DOUGLAS S. LANG
                                                            JUSTICE